Title: To James Madison from William C. C. Claiborne, 10 March 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


10 March 1804, New Orleans. Has been informed by Daniel Clark that he considers himself no longer authorized to expend the sums appropriated for the relief of seamen in New Orleans. Presumes Clark is correct and asks “that this humane duty be re-committed” to Clark or another person. “There cannot any where exist a greater necessity for a provision of the kind alluded to, than in this port. During the Summer months, the health of the inhabitants is ⟨very⟩ insecure, and the Climate proves particularly ⟨unsafe⟩ to Strangers. New-Orleans is already a great Commercial City, and thousands of Seamen and Boatmen from the United States visit it annually. When they fall sick or become disabled, they frequently experience an accumulation of distress, and many have heretofore died for want of the common comforts of a sick bed. There is in this City one Charity Hospital, supported entirely by private bounty, but its funds are too limited to render the institution extensively useful: Until therefore the Government of Louisiana is organized, and adequate territorial provisions are made for unfortunate Strangers, I trust Congress will retain them under their humane protection. I have already observed in this City (among Strangers) much private misfortune; and objects of distress often present themselves at my door.
“Adequate relief, can (at present) alone be afforded them by the General Government, and I pray that the provisions heretofore made, may be continued.”
 

   
   RC (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). RC 2 pp.; in a clerk’s hand, signed by Claiborne; docketed by Wagner as received 11 Apr. and with the added notation: “Continuation of the relief to Seamen & Boatmen.” Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 2:23–24.



   
   For U.S. government guidelines for consular spending for the relief of seamen in foreign ports, see Albert Gallatin to JM, 16 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 3:489–90 and nn. 2–4).



   
   For the charity hospital in New Orleans, see ibid., 2:29 n. 1.


